DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick (US 2,831,585).  Regarding claims 1-3 and 8, Patrick discloses a media collating system for collating media strips exiting a source (A), comprising: a baffle (10, 24) configured to receive said media strips from said source and position them thereon in individual bundles; step configured lift guides (14) adapted to lift each of said individual bundles of media strips to predetermined heights above said baffle; at least one pusher (20) configured for movement orthogonally to said individual bundles of media strips immediately after said individual bundles of media strips have been positioned above said baffle by said step configured lift guides to thereby move said individual bundles of media strips off said step configured lift guides; and a collection station (C) adapted to receive said individual bundles of media strips from said at least one pusher collated after said at least one pusher has been removed from beneath said individual bundles of media strips.  The baffle is flat (10, see Fig. 3) angled at zero degrees (see Fig. 3) and also angled at an incline (24, see Fig. 3).  The individual bundles of media strips are each held by said step configured lift guides at different heights above said baffle (see Fig. 3).  Regarding claim 9, Patrick discloses a collating system for collating retail edge markers that have been cut from a high speed continuous fed roll exiting a source (A), comprising: a support member (10) for receiving said retail edge markers from said source and forming a series of sets; a graduated lift mechanism (14) configured to lift each of said series of sets of retail edge markers to different heights above said support member such that said series of sets of retail edge markers are separated by a predetermined height; and a pusher (20) configured for movement orthogonally to said support member in order to collect and collate said series of sets of retail edge markers into a collated stack.  Regarding claims 15-17, Patrick discloses a method for collating media strips exiting a source, comprising: providing a receiver (10) configured to receive said media strips from said source and position them thereon in a series of individual bundles; providing lift guides (14) and lifting each of said series of individual bundles of media strips to a height above said receiver; providing a pusher (20) configured for movement orthogonally to said individual bundles of media strips; using said pusher to move said individual bundles of media strips off said lift guides to said height above said receiver; removing said pusher from beneath said individual bundles of media strips (see col. 2, lines 30-40, note a portion of the pusher is below a portion of the bundles); and providing a collection station (C) adapted to receive said media strips from pusher after said pusher has been removed from beneath said individual bundles of media strips.  The lift guides are stepped and graduated (see Fig. 3).
Allowable Subject Matter
Claims 4-7, 10-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (WO 93/02003) discloses using a stepped lifting device and pusher to stack articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653